DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/07/2022.
Claims 1-20 remain pending in the application.
All of the previous rejections have been withdrawn in light of the Applicants’ persuasive arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Holbeche (US 2015/0123540) and Woods et al. (US 2010/0199687).  Further evidence is provided by Ghoshal (US 2006/0137361).
Addressing claims 1-2, 12 and 20, Nowak discloses a plasma torch assembly comprising a plasma torch 100 that includes:
	an electrode 106 having an exterior surface (fig. 1);
	a tip 104 having an interior surface spaced apart from and facing the exterior surface of the electrode (fig. 1);
	a process gas flow channel 166 located between the exterior surface of the electrode and the interior surface of the tip.
Nowak further discloses cooling the consumable components efficiently in order to ensure reasonable consumable life and cut quality [0004].  The cooling configuration includes passing gas, including process gas, that acts as a coolant into the interior of the electrode as well as the exterior of the electrode along the channel 166 [0033-0034].  

Nowak is silent regarding the thermoelectric cooler in the claimed configuration.

Holbeche discloses a plasma generating device having a thermoelectric device 46 being thermally coupled to the electrode 30 (figs. 1-2) for cooling plasma generating device via the application of current through the thermoelectric device [0010, 0034-0035] in association with a temperature sensor [0064].  Holbeche further discloses the thermoelectric device comprises alternating p-type and n-type semiconductor elements sandwiched between metallic elements forming an electrical circuit (fig. 5, [0061]).  The first metallic element 156 is in thermal contact the outer surface of the electrode is the cold side [0061] and the metallic element 158 away from the outer surface of the electrode is the hot side [0061], similarly to the configuration of the claimed thermoelectric cooler.  Paragraph [0061] discloses a potential is applied between the first and second elements to transport heat away from the electrode and the hot side is in thermal contact with a heat pipe to facilitate conduction of heat from the thermoelectric cooler [0063].

Woods discloses a thermoelectric device 200 (figs. 1A-1B) for controlling temperature such as cooling a portion of the flow medium [0028].  For example, the portion of the flowable medium flowing to the temperature controlled object is cooled by the application of power [0028 and 0034], which renders one side of the thermoelectric cooling device to absorb heat that corresponds to the claimed cold side and one side generate heat that corresponds to the claimed hot side [0034].  Woods further discloses in fig. 2 the thermoelectric cooler including a cold plate (the bottom ceramic plate 224b, [0039]), a hot plate (the top ceramic plate 224a, [0039]), and dissimilar first and second electrical conductors (n-type and p-type elements in fig. 2 with the associated electrodes as commonly known for a thermoelectric device, such as that described by Holbeche and shown in fig. 4 of Woods), the first and second electrical conductors forming an array of alternating first conductors and second conductors are arranged electrically in series and thermally in parallel (figs. 2 and 4), the first electrical conductors being attached to an interior surface of the cold plate (the electrodes situated on the bottom ceramic plate 224b) and the second electrical conductors being attached to an interior surface of the hot plate (the electrodes situated on the surface of the top ceramic plate 224a), when a current passes through pairs of the first and second electrical conductors heat is pumped across the pairs of first and second conductors resulting in a cooling of the cold plate and a heating of the hot plate (paragraph [0034] discloses when a power is applied, which generates the claimed current passes through the pairs of first and second electrical contacts, one side of the TE device 200 generates heat, which corresponds to heating the hot plate, and the other side absorbs heat, which corresponds to cooling the cold plate; this is also evidenced by fig. 1A and paragraph [0038] of Ghoshal with end 130 being the cold end and end 150 as the hot end; Ghoshal further discloses in fig. 3 a thermoelectric device similar to that of Woods with electrodes being attached to the upper plate 320 and the bottom plate 310).  Woods further discloses the plates 224a and 224b are made of ceramic , which is electrically non-conductive [0039].  Woods further discloses in figs. 1A and 2 the hot plate (the upper plate) has an exterior surface (the exterior surface of the heat sink 224 facing the interior surface of the channel that at least partially defines the flow channel 80 such that when a flow medium 10 flows through the flow channel 80 the flow medium extracts heat from the hot plate [0032].  Woods discloses in fig. 2 and paragraph [0035] the fins 242 increase the surface area over which the thermoelectric device exchanges thermal energy with the flow medium 10.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak with the TE device 220 disclosed by Woods attached to the exterior surface of the electrode as disclosed by Holbeche in order to cool the electrode to the desired temperature by transferring heat away from the electrode (Holbeche, [0061]).  Furthermore, one with ordinary skill in the art would have found it obvious to modify the hot plate of Nowak in view of Woods and Holbeche with the heat sink 240a in fig. 2 of Woods in order to increase the surface area over which the thermoelectric device exchanges thermal energy with the cooling process gas [0035]; thus, speeding up the cooling of the electrode on whose exterior surface the TE cooler is attached.  In the modified assembly of Nowak in view of Woods and Holbeche, the cold plate (the ceramic plate attached to the exterior surface of the electrode) being electrically non-conductive (ceramic material) and having an exterior surface thermally coupled to the exterior surface of the electrode (as disclosed by Holbeche), the hot plate (the ceramic plate on the opposite side of the TE cooler from the cold plate) being electrically non-conductive (ceramic material) and having an exterior surface (exterior surface of the fins of the heat sink of the hot plate) facing the interior surface of the tip (similarly to the exterior surface of the heat sink facing the interior surface of the channel 80 in fig. 1A of Woods) that at least partially defines the process gas flow channel such that when a process gas flows through the process gas flow channel the process gas extracts heat from the hot plate (Woods discloses the gas medium flows through the spaces 244 defined by the fins 242 that facilitate the extraction of heat from the hot plate).
 
Addressing claim 3, Holbeche discloses the conductors in the TE device is connected to the same source of electrical power for powering the plasma generation [0034], which implies that one of the first and second electrical conductors is electrically coupled to the electrode via the common power source.

Addressing claim 6, Holbeche discloses in paragraph [0064] the TE cooler is only activated after a period of time from activation of the plasma cell, which implies that the electrical power is deliverable to the TE cooler only after the plasma device has been activated or only upon electrical power being delivered to the electrode.  Therefore, the limitation of current claim would have been obvious based on the teaching of Holbeche. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Holbeche (US 2015/0123540) and Woods et al. (US 2010/0199687) as applied to claims 1-3, 6, 12 and 20 above, and further in view of Enyedy et al. (US 5,796,067).
Addressing claims 7-9, Holbeche discloses the thermoelectric cooler is coupled to the power supply that powers the electrode [0061] and the thermoelectric device commences operation only after a period of time from activation of the electrodes [0064].

Nowak is silent regarding the limitation of current claims.  

Enyedy discloses the plasma torch includes a trigger switch 174 that is operable by a user of the plasma torch, the trigger switch being located in an electrical circuit located between a power supply (power source 66) and the electrode (col. 9 ln 40-62), the trigger switch 174 having an open position and a close position (fig. 9), wherein the open position electrical power is prevented from being delivered to the electrode (fig. 9 suggests in the open position, electrical conductivity between the power supply to the electrode is interrupted), when in the closed position electrical power is capable of being delivered to the electrode (fig. 9 shows in the close position, electrical conductivity is established, which allows power to be delivered to the electrode).  Enyedy further electrical power is delivered to the electrode through a relay 186 that is transitional between an open position and a closed position (fig. 9), the relay configured to assume the open position when electrical power is not delivered to the electrode, the relay configured to assume the closed position when electrical power is delivered to the electrode (col. 15 ln 36 to col. 17 ln 6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak with the known circuitry including the trigger switch and the relay disclosed by Enyedy to obtain the predictable result of delivering power from the power source to the electrode by the user operating the trigger (Rationale B, KSR decision, MPEP 2143).  In the modified plasma torch of Nowak in view of Holbeche and Enyedy the electrical power is delivered to the thermoelectric cooler via the trigger switch and relay as required by claims 7-8 in order to ensure that the thermoelectric cooler is activated only after a period of time from activation of the plasma torch for conserving energy (Holbeche, [0064]).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Holbeche (US 2015/0123540) and Woods et al. (US 2010/0199687) as applied to claims 1-3, 6, 12 and 20 above, and further in view of Kim et al. (US 2020/0105993).
Addressing claims 13 and 15, Nowak, Holbeche and Woods are silent regarding the limitations of current claims.

Kim discloses a thermoelectric device (fig. 3) comprising a support substrate 110 that is attached to the hot object [0031].  The support substrate 110 is made of high electrical insulation material to improve the performance of the thermoelectric module [0053].  Furthermore, fig. 3 discloses the thermoelectric device has a proximal end and a distal end, the array of the first (131+122) and second (132+121) electrical conductors being arranged to produce an array of interconnected voids (fig. 1 shows the voids, which are defined by the elements 121 and 122, the upper surface of the support 110 and the lower surface of member 140, as the claimed array of interconnected voids.
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the assembly of Nowak in view of Holbeche and Woods with the thermoelectric device having the flexible support member 110 and the member 140 with the TE elements disposed in between as disclosed in fig. 1 of Kim in order for the TE device to conform to the curved surface of the electrode on which it is disposed and to improve the shock resistance of the TE device (Kim, [0009]).  In the modified assembly of Nowak in view of Holbeche, Woods and Kim, the array of interconnected voids creates the required swirl of claim 15.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Holbeche (US 2015/0123540) and Woods et al. (US 2010/0199687) as applied to claims 1-3, 6, 12 and 20 above, and further in view of Pastorino (US 2005/0279105).
Addressing claims 17-18, Nowak discloses the exterior surface of the electrode is curved (paragraph [0027] discloses the coolant conduit within the electrode is cylindrical and paragraph [0017] discloses a tubular electrode, which implicitly means the exterior surface of the electrode is tubular or curved).

Nowak, Holbeche and Woods are silent regarding the limitations of current claims.

Pastorino discloses a thermoelectric device comprising flexible support in place of ceramic support to provide electrical insulation while maintaining high thermal conductivity [0005] as well as the ability to conform to curved surface on the hot surface on which the thermoelectric device is utilized (fig. 2) such as forming a tube around a tubular object (figs. 3-4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the cold plate of Nowak in view of Holbeche and Woods with the flexible support forming a tube around the electrode similarly to the way in which the flexible support forms a tube around the tubular surface as disclosed by Pastorino in order to improve thermal connection between the TE device while maintaining the required electrical isolation and thermal conduction (Pastorino, [0005]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Holbeche (US 2015/0123540) and Woods et al. (US 2010/0199687) as applied to claims 1-3, 6, 12 and 20 above, and further in view of Luo (US 2004/0094192).
Addressing claim 19, Nowak, Holbeche and Woods are silent regarding the limitation of current claim.

Luo discloses a thermoelectric converter comprising a thermal insulating element 14 located between the exterior surface of the heat source 11 and the exterior surface of the cold plate 121 (the word “between” is interpreted to include the definition “in an intermediate space or position”, in fig. 2, Luo shows the thermal insulator 14 is situated between the exterior surface of the heat source and the exterior surface of the cold plate 121).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak in view of Woods with the thermal insulator between the exterior surface of the cold plate and the exterior surface of the electrode or heat source as disclosed by Luo in order to ensure stable temperature difference between the hot and cold sides (Luo, [0030]).
Allowable Subject Matter
Claims 4-5, 10-11, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 12-13, 15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/27/2022